PeR Curiam.
The State offered evidence tending to show that on Saturday, December 28, 1957, about 8:30 p.m., near Clayton, North Carolina, defendant committed an assault with intent to commit rape upon the person of the prosecutrix. No good purpose would be served by setting forth in detail the circumstances of such assault.
Defendant testified and offered evidence tending to establish an alibi; and, on this appeal, he contends that the State’s evidence was insufficient to identify defendant as the perpetrator of the crime.
*220Defendant’s said contention is plainly without merit. The State’s evidence was amply sufficient to warrant a finding by the jury that defendant was the man who committed the alleged criminal assault. Apart from other evidence tending to identify defendant, a State’s witness -testified that, in a conversation with defendant concerning the alleged criminal assault, defendant stated: “Well, I did it; I am the one.”
No error.
PARKER, J., not sitting.